Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments filed 07/23/2021 has been entered and fully considered. Applicant has amended claims 1, 14 and 17. 
Applicant’s arguments, see Applicant Arguments pages 7-9, filed 07/23/2021, with respect to overcoming the prior art of the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Vikas Bhargava (Registration No.: 68,005) on 09/20/2021.
Please replace the Claims as follows:
1.	(Currently Amended) A non-transitory computer-readable medium comprising computer-executable instructions for generating a verifiable Hash Contract, wherein the computer-executable instructions, when executed by a processor, cause the processor to:
generate a hash code based on application of a hash function on at least (1) a cryptographic hash of first data that represents an identity of a user that is accepting and (2) terms and conditions of the agreement, wherein the hash function, when executed, creates a binding agreement,
wherein the hash code is representative of 
Hash Contract is authenticated by code generated using the cryptographic hash of the first data that represents the identity of the user and the terms and conditions of the agreement
2.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein the computer-executable instructions further cause the processor to append a hash function tag to the hash code, wherein the hash function tag comprises an identification of the hash function used to generate the hash code such that a computing device that receives the hash code can determine that the hash function should be used to generate the second hash code.
3.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein the hash code is associated with metadata that identifies at least one of system requirements, transaction information, a computing device that generated the hash code, or the user associated with the binding agreement.
4.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein the hash function comprises a cryptographic hash function.
5.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein the hash code is structured in a manner such that content of the binding agreement remains confidential even if a malicious computing device intercepts a transmission of the hash code.
6.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein a computing device is configured to authorize a transaction in response to a determination that the hash code matches the second hash code generated by the computing device.
7.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein a computing device is configured to reject a transaction in response to a determination that the hash code does not match the second hash code generated by the computing device.

9.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein a computing device is configured to display a user interface comprising a selectable link identifying the hash code, wherein selection of the link causes the user interface to display at least a portion of content of the binding agreement.
10.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein the hash code has a file size that is smaller than a file size of an electronic document that comprises content of the binding agreement.
11.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein the hash code is structured in a manner such that a malicious device that intercepts a transmission of the hash code cannot determine input message elements to which a computing device applies the hash function to generate the hash code using the intercepted hash code.
12.	(Currently Amended) The non-transitory computer-readable medium of Claim 1, wherein the hash function is applied, by a computing device, to the cryptographic hash of the first data, the terms and conditions of the agreement, and at least one of 
13.	(Previously Presented) The non-transitory computer-readable medium of Claim 1, wherein a computing device is configured to authenticate the identity of the user that caused generation 
14.	(Currently Amended) A non-transitory computer-readable medium comprising computer-executable instructions for generating a verifiable Hash Contract, wherein the computer-executable instructions, when executed by a processor, cause the processor to:
execute a Hash Contract hash function on a representation of a first input message element and a representation of a second input message element different than the first input message element,
wherein represents and wherein the second input message element represents 
wherein the Hash Contract hash function, when executed based on the representation of the first input message element and the representation of the second input message element, creates a binding agreement represented as a hash code, and
wherein the Hash Contract is authenticated by generated using the terms and conditions of the agreement and the cryptographic hash of the representation of the identity of the user 
15.	(Previously Presented) The non-transitory computer-readable medium of Claim 14, wherein the representation of the first input message element comprises a hash of the first input message element.

17.	(Currently Amended) A computer-implemented method for generating a verifiable Hash Contract, the computer-implemented method comprising:
as implemented by a computing device having one or more processors,
receiving a first hash input message element and a second hash input message element, wherein the second hash input message element is different than the first hash input message element, wherein represents terms and conditions of an agreement, and wherein the second hash input message element represents 
performing a hash of a representation of the first hash input message element and a representation of the second hash input message element to generate the Hash Contract,
wherein the Hash Contract represents an execution of the agreement, and
wherein the Hash Contract is authenticated by generated using the terms and conditions of the agreement and the cryptographic hash of the representation of the identity of the user 
18.	(Original) The computer-implemented method of Claim 17, wherein the representation of the first hash input message element comprises a hash of the first hash input message element.

20.	(Original) The computer-implemented method of Claim 17, further comprising:
receiving a third hash input message; and
	performing a hash of the first, second, and third hash input message elements to generate the Hash Contract.
  Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 CHOW et al. (US Pre-Grant Publication No. 20170048216, hereinafter CHOW) teaches a method  to receive a signal representing data including an original document; append a unique identifier to the original document to generate a modified document; generate a hash value of the modified document, provides document tracking and verification, and compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image to authenticate the document.   
  teaches that a document key is created by applying a function, such as a hash function, to a user key and possible 
 Davis (US Patent Publication No. 6219423, hereinafter Davis) teaches wherein the hash function, when executed, creates a binding agreement, wherein the hash code is representative of the binding agreement.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claim 1.
Although CHOW discloses a method to receive a signal representing data including an original document; append a unique identifier to the original document to generate a modified document; generate a hash value of the modified document, provides document tracking and verification, and compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image to authenticate the document, CHOW does not disclose a method that generates a hash code based on application of a hash function on at least (1) a cryptographic hash of first data that represents an identity of a user that is an agreement and (2) terms and conditions of the agreement, wherein the hash function creates a binding agreement, wherein the hash code is representative of the binding agreement.  Furthermore, the Examiner notes prior art teachings, such as Herbach, which teaches that a document key is created by applying a function, such as a hash function, to a user key and possible additional information such as hashing a user key and a document identifier and the document identifiers can be created using one or more functions to facilitate the rolling over or other periodic changing of document keys, and Davis, which teaches wherein the hash function creates a binding agreement, wherein the hash code is representative of the binding agreement.  However, the Examiner notes that the prior art does not provide sufficient same identity of a user and terms and conditions of an agreement.  Likewise, although Davis discloses digital signature verification using a hash value of an electronic document, the hash values are subjected to asymmetric operations (encryption/decryption with public/private key pair) prior to comparison and thus cannot be properly combined with CHOW to address the claimed invention which uses comparison of hashes generated with identical data (a cryptographic hash of first data that represents an identity of a user that is accepting an agreement and (2) terms and conditions of the agreement). 
The examiner also notes that the claimed “hash code” or “hash Contract” cannot be construed as a digital signature (in the cryptographic sense) nor can it be constructed by public/private key cryptography, as the authentication is performed via a comparison of merely the hash itself (without asymmetric encryption or asymmetric/different inputs) with a recipient generated hash based on the same inputs of identity of the user and the terms and conditions of the agreement used to generate the first hash code.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491